"A paper purporting to be a bill of exceptions, properly certified by the trial judge, but not signed by the plaintiff in error or his counsel, is not a legal bill of exceptions, confers no jurisdiction of the case upon this court, is not amendable to correct the defect, and will be dismissed with or without motion for that purpose. Speer v. Merryman,  56 Ga. 529; Brand v. Garrett, 62 Ga. 165; Wellborn v.  Atlanta c. R. Co., 92 Ga. 577 (17 S.E. 672); Sumner v.  Sumner, 116 Ga. 798 (43 S.E. 57); O'Connell v.  Friedman, 117 Ga. 949 (43 S.E. 1001); Mitchell v.  Yow, 147 Ga. 560 (94 S.E. 1012); Lott v. Waycross,  152 Ga. 237 (110 S.E. 217); Smith v. Jones, 155 Ga. 439
(117 S.E. 246)." Bennett v. Bainbridge Farm Co.,  173 Ga. 856 (162 S.E. 134). The document in the present record purporting to be a bill of exceptions, and properly certified by the trial judge, is not signed by the plaintiffs in error or their counsel.
Writ of error dismissed. All the Justicesconcur.
                      No. 13938. NOVEMBER 13, 1941.